Case: 3:19-cr-50006 Document #: 2 Filed: 02/05/19 Page 1 of 1 PagelD #:2

   

i MAGISTRA\
FEB 05 2079 UNITED STATES DISTRICT COURT
AGtias 7 NORTHERN DISTRICT OF ILLINOIS
G. BRUTON WESTERN DIVISION

CLERK, U.S. DISTRICT COURT

UNITED STATES OF AMERICA ) ye
) No 196k5009%
VS. ) Violation: Title 18, United States Code,
) Section 39A
BRENTON WELLS )

The MAY 2018 GRAND JURY charges:

On or about December 6, 2018, at Rockford, Illinois, in the Northern District of
Illinois, Western Division,
BRENTON WELLS,
defendant herein, knowingly aimed the beam of a laser pointer at an aircraft and at the
flight path of an aircraft in the special aircraft jurisdiction of the United States;

In violation of Title 18, United States Code, Section 39A.

A TRUE BILL: 1
FORPERSON YJ

beac F cibioe. LATS

YWNITED STATES ATTORNEY
